Citation Nr: 0700046	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), and if so, whether the claim to 
reopen should be granted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 through 
December 1953.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  An unappealed rating decision in September 2000 denied 
service connection for PTSD.  

2.  Evidence received since the September 2000 decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The awarded decorations and medals show that the veteran 
was engaged in combat with the enemy.

4.  There is medical evidence of record which links the 
veteran's combat service to his diagnosis of PTSD.


CONCLUSION OF LAW

1.  New and material evidence has been received and the claim 
for service connection PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2006).

2.  PTSD was incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).


Analysis

The Claim to Reopen:

By a rating decision of September 2000, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The veteran did not appeal this decision.  Therefore, 
the September 2000 decision is a final decision.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the June and September 
2000 final decisions included the veteran's service medical 
records, A VA psychiatric report dated June 1998, and a VA 
PTSD evaluation dated August 2000.

In March 2004, the veteran submitted a request to reopen his 
claim for entitlement to service connection for PTSD.  The 
evidence submitted since the September 2000 final decision 
includes VA psychiatric records showing treatment for and a 
diagnosis of PTSD.  

The evidence of record prior to the September 2000 decision 
include a diagnosis of PTSD, sub-threshold.  The newly 
submitted evidence includes psychiatric treatment records 
reflecting numerous diagnoses of PTSD from July 2002 through 
January 2004, and that he was receiving treatment for this 
condition.  These records were not available to the RO prior 
to their September 2000, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD.

De Novo Review:

The veteran contends that he has PTSD as a result of his 
service in Korea.  The veteran specifically asserts that his 
stressors include the following; the ship he was on in Korea 
being attacked by enemy fire, killing one fellow soldier; 
performing multiple patrol missions in groups of nine men; 
capturing a Chinese captain; seeing the company commander 
wounded; a patrol mission during which several of his group 
were killed and were lost for several days in the jungle; and 
an occasion when a fellow soldier was killed by enemy fire.

The veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
veteran's examination upon induction, dated November 1950, 
noted no psychiatric abnormalities.  The veteran's 
examination upon separation, dated December 1953, similarly 
notes no psychiatric abnormalities.

The veteran's service records show that he received the Good 
Conduct Medal, National Defense Service Medal, Korean Service 
Medal with 2 Bronze Stars, the Combat Infantryman Badge and 
the United Nations Service Medal.

The veteran submitted an outpatient report, dated June 1998, 
that noted that the veteran reported symptoms, beginning two 
years prior, of trying to shock his wife, hit her, telling 
her the Chinese are coming, hiding in closets, and dreaming 
of an incident that occurred in Korea where he was swimming 
in a river.  The veteran described a combat situation in 
which he was without cold-weather clothes, and there was no 
front line.  The veteran also reported feeling more 
forgetful.  The examiner stated that the veteran experienced 
nightmares with a possibility of sleep disturbance, and 
further noted that the reported forgetfulness could be a sign 
of early dementia.  The examiner provided a diagnosis of 
PTSD, sub-threshold, and sleep pattern disturbance.

The veteran was afforded a VA PTSD evaluation in August 2000.  
During the evaluation, the veteran reported becoming very 
depressed due to his impotence, which had an onset two years 
prior to the date of evaluation.  The examiner noted that the 
only stressor described was the veteran's sexual impotence, 
after which the veteran began having nightmares where he saw 
himself running away from the Chinese or being attacked by 
them.  The examiner noted that the veteran did not exhibit 
any of the criteria for PTSD related to combat. The veteran 
showed no abnormal tremors, tics, or mannerisms.  Answers 
were relevant, coherent, and logical.  His affect was 
adequate, with mood both anxious and somewhat depressed.  He 
was oriented in person, place, and time, with memory and 
intellectual functioning adequate.  His judgment and insight 
were fair.  The examiner provided a diagnosis of chronic 
adjustment disorder with mixed features, and assigned a GAF 
score of 65-60.

VA psychiatric reports dated July 2002 through January 2004, 
show treatment for and a diagnosis of PTSD with a GAF score 
of 60.  The reports can be summarized as follows:  the 
veteran consistently complained of sleeplessness, nightmares, 
and flashbacks on and off.  The objective findings can also 
be summarized as follows: the veteran exhibited no 
involuntary movements, no orolingual dyskenesia, no gross 
neurological deficits.  The veteran was also described as 
cooperative, with spontaneous speech at normal rate and 
volume, dysphoic mood, and restricted affect.  The veteran's 
thought process was noted to be relevant, logical and 
coherent.  He was not delusional, suicidal, or homicidal.  

The veteran was afforded another VA PTSD evaluation in May 
2005.  The examiner noted that the veteran received 
psychiatric treatment at the VA clinic, and had a diagnosis 
of PTSD since July 2002.  However, after review of the 
record, the examiner noted that there was no evidence of a 
severe traumatic event occurring in the army, no evidence of 
PTSD symptoms reported by the veteran, and no documented 
criteria present in progress notes dated July 2002 through 
April 2004.   

Upon interviewing the veteran' he reported nightmares but was 
not able to recount the content of the nightmares.  The 
veteran also reported episodes, several days in duration, in 
which he felt anxious, with restlessness, tension, sadness, 
depression, irritability, insomnia, excessive anxiety and 
worry.  This was followed by periods in which the veteran 
felt better for several days.  The veteran did not report 
intrusive recurrent distressing thoughts about his traumatic 
experiences in Korea.  His memories about the war were not 
distressing, recurrent, and were not interfering with his 
daily living activities.  He did not report avoidant behavior 
related to traumatic experiences in Korea.

The veteran gave a military history of being awarded the 
Combat Infantry badge and the Korean Service Medal with two 
bronze stars.  He stated that when his ship landed in Seoul, 
they were attacked by enemy fire, and one solider was killed.  
The veteran reported having to perform multiple patrol 
missions in groups of nine men; on one occasion, they 
captured a Chinese general, and on another occasion several 
members of the veteran's group were killed and the group was 
lost in the jungle for several days during a patrol mission.  
The veteran also reported his bunker being hit, causing the 
death of one soldier.  The veteran was never wounded in 
combat.  The veteran was not observed to be anxious, 
distressed, or depressed when describing his experience in 
Korea, nor did he report feeling intense fear, helplessness 
or horror at the time he experienced the above-described 
events.  No marital or interpersonal problems were reported.  
Mental status examination revealed that the veteran was alert 
and aware and in contact with reality.  There was no evidence 
of psychomotor retardation, agitation, tics, tremors, or 
abnormal involuntary movements.  His thought process was 
coherent and logical, and there was no looseness of 
association and no evidence of disorganized speech.  There 
was no evidence of delusions, hallucinations, phobias, 
obsessions, or suicidal ideation.  His mood was anxious and 
his affect was broad and appropriate.  His memory, capacity 
for abstraction, judgment and insight were normal.  There was 
no impairment of thought process and communication and there 
was no evidence of inappropriate behavior.  

The examiner concluded that, although the veteran was in 
multiple combat situations he was not able to specify and 
describe in detail a severe and horribly traumatic event he 
experienced in combat - the situations described were 
unpleasant but not traumatic.  He was not observed to be 
anxious, distressed or depressed, and did not report feelings 
of intense fear, helplessness or horror at the time he was 
experiencing the events in Korea.  Memories from Korea were 
not intrusive, persisting, or distressing and did not 
interfere with the veteran's daily functioning.  Thus, the 
examiner opined that the veteran's mental disorder did not 
meet the DSM-IV criteria to establish a diagnosis of PTSD and 
instead provided a diagnosis of anxiety disorder, not 
otherwise specified and assigned a GAF score of 60.

The veteran contends that the numerous stressors he 
experienced during his service in Korea caused his PTSD.  The 
Board observes that the veteran engaged in combat with the 
enemy.  Therefore, his lay assertions are sufficient in 
supporting a diagnosis of PTSD.  The Board notes that there 
are medical records in support of the veteran's claim and 
there are medical records against the claim.  In this regard, 
the Board notes that VA examinations in August 2000 and May 
2005 are to the effect that the veteran does not have PTSD 
due to combat experiences in service.  The examiners gave a 
rationale for finding that the veteran did not have PTSD.  On 
the other hand, the Board notes that a June 1998 outpatient 
treatment report and numerous outpatient treatment reports 
show that the veteran is treated for PTSD.  The June 1998 
report diagnosed PTSD based on the veteran's service combat 
experiences.  The examiner noted several symptoms which were 
associated with the diagnosis of PTSD.  The Board finds that 
the medical reports for and against the claim are both 
probative and credible.  Therefore, the Board finds that the 
evidence is in equipoise as to whether the veteran currently 
has PTSD based on his combat experience in service.  As such, 
the Board will apply the benefit-of-the-doubt doctrine in 
awarding service connection for PTSD.


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD.  To this extent, the appeal is 
granted.

Service connection for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


